Title: James Madison: Temperance statement, July 1831
From: Madison, James,Jackson, Andrew,Adams, John Quincy
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [post July 1831]
                            
                        
                        Being satisfied from observation and experience, as well as from Medical testimony that ardent spirit, as a drink, is not
                            only needless, but hurtful; and that the entire disuse of it would tend to promote the health, the virtue, and the
                            happiness of the community, We hereby express our conviction, that should the citizens of the United States, and
                            especially all young men, discontinue entirely the use of it, they would not only promote their
                            own personal benefit, but the good of our country and the world.
                        
                            
                                James Madison
                            
                        Andrew JacksonJohn Quincy Adams———
                    